Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US16/063,643 filed on 06/18/2018 which is a 371 of PCT/US2016/067201 filed on 12/16/2016 which claims priority benefit of US Provisional 62/324,811 filed on 04/19/2016 and US Provisional 62/269,860 filed on 12/18/2015.
	The Applicants’ Amendment to the Claims filed on 02/25/2021 is entered.
	Claims 1-59, 63-82, and 84-89 are pending.
	Claims 7-8, 31-36, 43-59, 63-75, 81-82, and 84-89 are withdrawn.
	Claims 1-6, 9-30, 37-42, and 76-80 are under examination.
Election/Restrictions
Applicant's election with traverse of Invention Group I (e.g., claims 1-31, 37-42, and 76-81) and of the species “animal cell” and species claim 6 (over claim 7) in the reply filed on 02/25/2021 is acknowledged.  The traversal is on the ground(s) that “there is no serious burden upon the Office” to examine all of the claims and all of the species together.  This argument is not persuasive because search burden is not a consideration in U.S. National Stage applications under 35 U.S.C. 371.  PCT Rule 13 provides a requirement for "unity of invention”, a standard that is applied in international applications filed under the Patent Cooperation Treaty and U.S. national stage applications under 35 U.S.C. 371. This is a different standard than the “independent and distinct” standard used in non-provisional applications filed under 35 U.S.C. 111(a).
          The requirement is still deemed proper and is therefore made FINAL.
s 7-8, 31-36, 43-59, 63-75, 81-82, and 84-89  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/25/2021.
Information Disclosure Statement
	The IDS statements filed on 01/27/2021, 09/21/2020, 04/18/2019, and 06/18/2018 have been considered by the examiner.
Drawings
The drawings are objected to because some of the Figures are illegible.  For example, Figures 1A thru 1Z are illegible.  Figures 1AA, 1BB, 2A, 2B, 3A, 3B, 3C, 3E, 3F, and 3I have illegible text.  Figures 3M, 3N, 3S, 3X, 4A, 7, 8A, 8B, 8C, 8D, 9-14, 17, 21, 22, 23, 24, 25A, 25B, 26, 27A, 27B, 28D, 48B, 49, 57A-F, 68A-B, 69A-D, 71F, 73A-E, 77, and 78A have illegible text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code.  (For example, published application paragraphs 0176, 0491, 0717, 0720, 0721, 0914, 1025, 1028, 1095, 1139, 1164, 1167, 1252, 1259, 1262, 1420, and 1458 contain embedded hyperlinks and/or other form of browser-executable code.) Applicant is required to delete the embedded hyperlink(s) and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 3, 6 and 9 are objected to because of the following informalities: 
For claim 3, line 2, add: wherein each of the two or more adaptor proteins ;
For claim 3, line 3, add: wherein the two or more adaptor proteins bind[[s]] ;
For claim 6: add an “or” as follows: “selected from D908A, E993A, or D1263A” ;
Remove hyphen in claim 9 as follows: claim 4,[[-]]wherein ;
For claim 27: abbreviated terms which are ambiguous in the art (for example, “F2”; “fr”) should be written in full-length the first time they appear in the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 38 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism. 
 
Claim 38 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 38 recites a transgenic mammalian model (organism).  Although the specification supports non-human transgenic mammalian organisms it does not explicitly exclude a human transgenic organism.  It would be remedial to recite a non-human transgenic mammalian model.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 37, 38, 39, and 41-42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further 
Claim 2 fails to include all the limitations of claim 1 upon which it depends.  Claim 2 recites “comprising the gRNA of claim 1” but does not require the “composition” of claim 1.  
Claim 37 fails to include all the limitations of claim 4 upon which it depends.  Claim 37 recites “or is a progeny of said transformant”.  A progeny of the transformant does not necessarily include the composition of claim 4.  
Claim 38 fails to include all the limitations of claim 4 upon which it depends.  Claim 38 recites “or is a progeny of said transformant”.  A progeny of the transformant does not necessarily include the composition of claim 29.  
  Claim 39 fails to include all the limitations of claim 1 upon which it depends.  Claim 39 recites “a nucleic acid molecule(s) encoding the gRNA of claim 1” but does not require the “composition” of claim 1.  
  Claim 41 fails to include all the limitations of claim 1 upon which it depends.  Claim 40 recites “the gRNA of claim 1” but does not require the “composition” of claim 1. 
  Claim 42 fails to include all the limitations of claim 41 upon which it depends.  Claim 42 recites “the vector of claim 41” but does not require the “the vector system” of claim 41. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9-30, 37-38, 39, 40, 41-42, and 76-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation "one or more loop(s) of the gRNA" in line 5.  There is insufficient antecedent basis for this limitation in the claim because there is no prior reference in the claim indicating that the gRNA comprises a loop and the specification does not define a gRNA as inherently requiring a loop.  
Claims 2 and 39 are indefinite for the same reason because they depend upon claim 1 and are not remedial.
Also, claim 2 is indefinite for lacking sufficient antecedent basis.  Specifically, the phrase in lines 6-7 “and optionally the Cpf1 effector protein comprising at least one or more nuclear localization sequences” lacks sufficient antecedent basis for the term “the Cpf1 effector protein” in line 6. Does “the Cpf1 effector protein” in line 6 refer back to the Cpf1 effector protein in line 4?  Or does it refer to the reference to “a Cpf1 effector protein” in claim 2, line 3?  Also, the phrase in lines 6-7 “and optionally the Cpf1 effector protein comprising at least one or more nuclear localization sequences” is unclear in the use of improper grammar. For purpose of applying prior art, the scope of the claim is interpreted as not requiring any limitation of the “wherein optionally” clause.

Further, claim 4 recites “one or more functional domains” in line 11.  The nature of these functional domains is unclear.  For example, is the functional domain part of an adaptor protein, part of an effector protein, or part of a nucleic acid target or part of a gRNA?  Further, in lines 13-14 claim 4 recites “wherein the each protein is associated with one or more functional domains”.  The nature of the structure of the term “functional domains” is unclear and the parameters what would be included or exclude by being associated with functional domains is unclear.  Note that claim 12 is remedial regarding the structure and association of the functional domains because it states that the adaptor protein is a fusion protein comprising the functional domain.
Claims 3, 5-6, 9-30, 37-38, and 76-80 are indefinite because they depend upon claim 4 and are not remedial.
Also, claim 3 recites “one or more functional domains” in line 2.  The nature of the structure of the term “functional domains” is unclear and the parameters what would be included or exclude by being associated with functional domains is unclear.  
Also, claim 9 recites “one or more functional domains” in lines 2-3.  The nature of the structure of the term “functional domains” is unclear and the parameters what would be included or exclude by being associated with functional domains is unclear.  
Claim 27 is indefinite because it recites “wherein the adaptor protein comprises” preceding a list that does not include the word “or” to indicate the species of the list are in the alternative rather than part of an open group “comprising”.
claim 29 recites the broad recitation “a mammalian cell”, and the claim also recites “optionally a mouse cell” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In the present instance, claim 38 recites the broad recitation “a transgenic mammalian model”, and the claim also recites “optionally a mouse” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 40 is unclear in the phrase: “and wherein each adaptor protein is associated with one or more functional domains”.  The nature of the structure of the term “functional domains” is unclear and the parameters what would be included or exclude by being associated with functional domains is unclear.  
Claim 41 recites the phrase “wherein optionally the Cpf1 effector protein comprises at least one mutation, such that the Cpf1 effector protein has no more than 5% of the nuclease activity of a corresponding wild-type Cpf1 effector protein not having the at least one mutation, and optionally the Cpf1 effector protein comprising at least 
Claim 42 is indefinite because it depends from claim 41 and is not remedial.
Also, regarding claim 42, the multiple “and/or” terms in the claim render the claim indefinite.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 37 recites “or a progeny of said transformant”.  Claim 38 recites “or a progeny of said transformant”.  The applicants do not show possession of the progeny of the transformants.  In the instant case, a skilled artisan at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed because the nature of the invention is drawn to progeny (descendants) which do not actually require the structure of the composition of claim 4.   Such "reach-through" claims were addressed by the Federal Circuit in University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886 (Fed. Cir. 2004). See M.P.E.P. § 2163.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 9, 11, 28-30, 37, 39, 41-42, and 76-79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zetsche et al. (Cell Vol. 163, pages 759-771, October 22, 2015; Available online September 25, 2015; IDS ref.).
Regarding claim 1, Zetsche et al. disclose an engineered composition comprising a gRNA comprising a guide sequence capable of hybridizing to a target sequence in a genomic locus of interest in a cell. (Figure 7 & legend).   Zetsche et al. disclose that the gRNA is capable of forming a complex with a Cpf1 effector protein. (Figure 7 & legend).  Zetsche et al. disclose that the gRNA is modified to have at least one non-coding functional loop. (Figure 7 & legend).
Regarding claim 2, Zetsche et al. disclose that their CRISPR-Cas complex composition comprises the gRNA of claim 1 and a Cpf1 effector protein. (Figure 7 & legend). 
Regarding independent claim 4, Zetsche et al. disclose an engineered composition comprising a gRNA comprising a guide sequence capable of hybridizing to a target sequence in a genomic locus of interest in a cell, wherein the gRNA is capable of forming a complex with a Cpf1 effector protein (Figure 7 & legend).  Zetsche et al. disclose the Cpf1 effector protein comprising a nuclear localization sequence. (Page 769, left col., para 2, line 2).  Zetsche et al. disclose wherein the Cpf1 effector protein comprises a mutation, such that the Cpf1 effector protein has no more than 5% of the nuclease activity of a corresponding wild-type Cpf1 effector protein not having the at least one mutation. (For example, on page 762,, right col., Zetsche et al states: “We 
Regarding claim 5 Zetsche et al. disclose that the Cpf1 effector protein has a diminished nuclease activity of at least 97%, or 100% as compared with the Cpf1 effector protein not having the at least one mutation .
Regarding claim 9 Zetsche et al. disclose that the Cpf1 effector protein is associated with an NLS which is interpreted to read on a functional domain. (Page 769, left col., para 2, line 2). 
Regarding claim 11, Zetsche et al. disclose that the Cpf1 effector protein is associated with an NLS which is interpreted to read on a heterologous functional domain. (Page 769, left col., para 2, line 2). 
Regarding claim 28, Zetsche et al. disclose the composition of claim 4, wherein the cell is a eukaryotic cell.  (Figure 7 & legend).
Regarding claim 29, Zetsche et al. disclose the composition of claim 28, wherein the eukaryotic cell is a mammalian cell.  (Figure 7 & legend).
30, Zetsche et al. disclose the composition of claim 29, wherein the mammalian cell is a human cell.  (Figure 7 & legend).
Regarding claim 37, Zetsche et al. disclose a transgenic cell or cell line which has been transformed with the composition according to claim 4.  (Figure 7 & legend).
Regarding claim 39, Zetsche et al.  discloses a nucleic acid molecule(s) encoding the gRNA of claim 1. (Figure 7 & legend).
Regarding claim 41, Zetsche et al. disclose a vector system comprising one or more vector(s) comprising nucleic acid molecule(s) encoding engineered CRISPR-Cas complex composition comprising a gRNA comprising a guide sequence capable of hybridizing to a target sequence in a genomic locus of interest in a cell. (Figure 7 & legend).  Zetsche et al. disclose that the gRNA is capable of forming a complex with a Cpf1 effector protein. (Figure 7 & legend).  Zetsche et al. disclose that the gRNA is modified to have at least one non-coding functional loop. (Figure 7 & legend). Zetsche et al. disclose a Cpf1 effector protein. (Figure 7 & legend).
Regarding claim 42, Zetsche et al. disclose the vector of claim 41 further comprising regulatory element(s) operable in a eukaryotic cell operably linked to the nucleic acid molecule encoding the guide sequence. (Figure 7 & legend; pages 768-769). The limitations “and/or the nucleic acid molecule encoding the Cpf1 effector protein and/or the optional nuclear localization sequence(s) are not required for purpose of applying prior art because these occur in the alternative including an optional alternative.
Regarding claim 76, Zetsche et al. disclose in vitro human 293 host cells.  (Figure 7 & legend).
77, Zetsche et al. disclose human 293 host cells.  (Figure 7 & legend).
Regarding claim 78, Zetsche et al. disclose human 293 host cells.  (Figure 7 & legend).
Regarding claim 79, Zetsche et al. disclose human 293 host cells.  (Figure 7 & legend).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 9-12, 21, 28,  37-42, and 76-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,669,540 B2 in view of Zetsche et al. (Cell Vol. 163, pages 759-771, October 22, 2015; Available online September 25, 2015; IDS ref.).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of patented claims in view of Zetsche et al. render obvious the present claims.   Patented claim 1 recites a method comprising delivering to a cell containing a target locus of interest a system comprising: a) at least one Cpf1 effector protein, and b) an engineered guide polynucleotide comprising a guide sequence, which engineered guide polynucleotide is designed to form a complex 
Patented claims differ from the present claims because they do not recite that the gRNA is modified to have at least one non-coding functional loop.
Zetsche et al. disclose an engineered composition comprising a gRNA comprising a guide sequence capable of hybridizing to a target sequence in a genomic locus of interest in a cell. (Figure 7 & legend).   Zetsche et al. disclose that the gRNA is capable of forming a complex with a Cpf1 effector protein. (Figure 7 & legend).  Zetsche et al. disclose that the gRNA is modified to have at least one non-coding functional loop. (Figure 7 & legend).  It would have been obvious for a skilled artisan to modify the patented claims using the methods of Zetsche et al to arrive at the present claims for the rationale of Zetsche et al that Cpf1 is a promising gene-editing tool.

Claims 1-2, 4-5, 9, 11, 22, 28-30, 37, 39-42, and 76-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of U.S. Patent No. US 9790490 B2 in view of Zetsche et al. (Cell Vol. 163, pages 759-771, October 22, 2015; Available online September 25, 2015; IDS ref.).
Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of patented claims in view of Zetsche et al. render obvious the present claims. Patented claim 1 recites 1. An engineered, non-naturally occurring system comprising a) a Cpf1 effector protein, and b) at least one engineered guide polynucleotide designed to form a complex with the Cpf1effector 
Patented claims differ from the present claims because they do not recite that the gRNA is modified to have at least one non-coding functional loop.
Zetsche et al. disclose an engineered composition comprising a gRNA comprising a guide sequence capable of hybridizing to a target sequence in a genomic locus of interest in a cell. (Figure 7 & legend).   Zetsche et al. disclose that the gRNA is capable of forming a complex with a Cpf1 effector protein. (Figure 7 & legend).  Zetsche et al. disclose that the gRNA is modified to have at least one non-coding functional loop. (Figure 7 & legend).  It would have been obvious for a skilled artisan to modify the patented claims using the methods of Zetsche et al to arrive at the present claims for the rationale of Zetsche et al that Cpf1 is a promising gene-editing tool.

Claims 1, 4, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 19 of copending Application No. 16071,896 (reference application) in view of Zetsche et al. (Cell Vol. 163, pages 759-771, October 22, 2015; Available online September 25, 2015; IDS ref.). Although the claims at issue are not identical, they are not patentably distinct from each other the combination of copending claims in view of Zetsche et al. render obvious the present claims. 
Copending claims recite a method comprising a composition encoding a gRNA and a Cpf1 comprising an NLS.  Copending claim 2 recites the D908A mutation of the present claim 6.
Patented claims differ from the present claims because they do not recite that the gRNA is modified to have at least one non-coding functional loop.
Zetsche et al. disclose an engineered composition comprising a gRNA comprising a guide sequence capable of hybridizing to a target sequence in a genomic locus of interest in a cell. (Figure 7 & legend).   Zetsche et al. disclose that the gRNA is capable of forming a complex with a Cpf1 effector protein. (Figure 7 & legend).  Zetsche et al. disclose that the gRNA is modified to have at least one non-coding functional loop. (Figure 7 & legend).  It would have been obvious for a skilled artisan to modify the patented claims using the methods of Zetsche et al to arrive at the present claims for the rationale of Zetsche et al that Cpf1 is a promising gene-editing tool.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, and 6 and 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 13-14, and 41 of copending Application No. 16/954,032 (reference application) in view of Zetsche et al. (Cell Vol. 163, pages 759-771, October 22, 2015; Available online September 25, 2015; IDS ref.). Although the claims at issue are not identical, they are not patentably distinct the combination of copending claims in view of Zetsche et al. render obvious the present claims. 
Copending claims recite a system comprising a composition encoding a gRNA and a Cpf1 (ref claim 1) and comprising an NLS (ref claim 13).  Copending claim 6 recites the D908A mutation of the present claim 6.  Copending claim 14 recites human cells.  Copending claims 10 and 41 recite a linker and adaptor proteins listed in present claim 27.
Patented claims differ from the present claims because they do not recite that the gRNA is modified to have at least one non-coding functional loop.
Zetsche et al. disclose an engineered composition comprising a gRNA comprising a guide sequence capable of hybridizing to a target sequence in a genomic locus of interest in a cell. (Figure 7 & legend).   Zetsche et al. disclose that the gRNA is capable of forming a complex with a Cpf1 effector protein. (Figure 7 & legend).  Zetsche et al. disclose that the gRNA is modified to have at least one non-coding functional loop. (Figure 7 & legend).  It would have been obvious for a skilled artisan to modify the patented claims using the methods of Zetsche et al to arrive at the present claims for the rationale of Zetsche et al that Cpf1 is a promising gene-editing tool.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-6, 10-19, 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 14-20, 21, and 26 of copending Application No. 16/048,038  (reference application) in view of Zetsche et al. . Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of copending claims in view of Zetsche et al. render obvious the present claims. 
Copending claim 26 recites a composition comprising guide polynucleotide and a Cpf1.  Copending claim 9 recites the D908A mutation of the present claim 6.  Copending claim 25 recites mammalian cells.  Copending claims 14-20 recite limitations of present claims 10-19.
Patented claims differ from the present claims because they do not recite that the gRNA is modified to have at least one non-coding functional loop.
Zetsche et al. disclose an engineered composition comprising a gRNA comprising a guide sequence capable of hybridizing to a target sequence in a genomic locus of interest in a cell. (Figure 7 & legend).   Zetsche et al. disclose that the gRNA is capable of forming a complex with a Cpf1 effector protein. (Figure 7 & legend).  Zetsche et al. disclose that the gRNA is modified to have at least one non-coding functional loop. (Figure 7 & legend).  It would have been obvious for a skilled artisan to modify the patented claims using the methods of Zetsche et al to arrive at the present claims for the rationale of Zetsche et al that Cpf1 is a promising gene-editing tool.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1636